Citation Nr: 1110663	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  99-11 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include of the cervical spine.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO in part declined petitions to reopen previously denied claims for service connection for a back disability, including of the cervical spine, and for headaches.

In August 2003, the Board remanded the case to the RO for compliance with certain due process requirements.  In a May 2006 decision, the Board, in part, reopened the claim for service connection for headaches and remanded the issue to the RO for adjudication on the merits; and remanded to the RO the petition to reopen the claim for service connection for back disability, to include the cervical spine, for compliance with certain notice requirements regarding that claim.

In the introduction of the May 2006 Board decision, the Board noted that a claim then on appeal for service-connected compensation for a dental disorder-decided therein-was also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board noted that the RO had adjudicated only the issue of entitlement to service-connected compensation, leaving unadjudicated, the included claim for dental disability due to facial trauma for the purposes of VA outpatient dental treatment.  

In that decision, the Board referred the latter included claim-on the issue of entitlement to service connection for dental disability due to facial trauma for the purposes of VA outpatient dental treatment-to the RO for appropriate action.  The RO has not yet addressed this issue, therefore, it is again referred to the RO for appropriate action.
 


The issues of entitlement to service connection for (1) a back disability, to include of the cervical spine, and (2) headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an February 1985 rating decision, the RO denied the Veteran's claim of service connection for a back disability, to include of the cervical spine; the Veteran was notified of the decision and of her appellate rights but she did not initiate an appeal.

2.  The evidence received since the February 1985 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability, to include of the cervical spine.


CONCLUSIONS OF LAW

1.  The RO's February 1985 rating decision that denied service connection for a back disability, to include of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).
 
2.  Evidence received since the February 1985 rating decision is new and material; the claim of entitlement to service connection for a back disability to include of the cervical spine, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen Claim for Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, the Board reopens the claim for service connection for a back disability, to include of the cervical spine, and remands that reopened claim for  further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding that claim.

The Veteran seeks service connection for a back disability, to include of the cervical spine, on the basis that the claimed disability resulted from injuries in service.  Because the Veteran did not submit a notice of disagreement to initiate an appeal from the February 1985 rating decision denying service connection for a back disability, to include of the cervical spine, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final disallowance was the RO's February 1985 rating decision.  The evidence of record at that time included service treatment records, and the report of a January 1985 VA general examination that addressed complaints including of back pain.  At the time of the February 1985 rating decision, the RO denied the Veteran's claim on the basis that the medical evidence did not show residuals of a neck injury in service.  Review of the record existing at that time tends to support that finding.  
 
Among the evidence received since the February 1985 rating decision, are VA and private medical records, statements from the Veteran and other lay persons, and documents related to a Social Security Administration disability claim.  Some of the evidence received since the February 1985 rating decision pertaining to back and neck complaints and symptomatology, was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  

Moreover, some of the additional evidence received since February 1985 relates to unestablished facts necessary to substantiate the Veteran's claim; that is, it relates to the question of the presence of back disability to include of the neck, and whether any present back disorder is etiologically related to service.  

Notably, recent private treatment records including in November 2008, show current diagnoses of chronic spine symptomatology involving the cervical, thoracic, and lumbosacral segments of the spine: (1) cervicalgia with radicular pain in the arms, increased pain with muscle spasm; C5-6 disc mild posterior bulging with mild indentation of thecal sac at that level; decreased neck pain; (2) thoracic backache; increased thoracic kyphosis; decreased pain and muscle spasm; (3) lumbosacral back pain with radicular pain to the left leg, better; MRI of the lumbar spine without contrast on March 26, 2007 shows L3-4 disc some degenerative changes and mild posterior bulging.

Also, the Veteran has reported in essence that she has had a continuity of back symptoms since injuries in service.  These assertions are consistent with contemporaneous complaints and findings at the time of the January 1985 VA general examination, and later treatment records in the 1990s and 2000s.  Those assertions are presumed credible for the purposes of reopening this claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The medical received since the February 1985 rating decision includes evidence of  present disabilities of the cervical, thoracic, and lumbosacral spine segments; and evidence of the Veteran's consistent statements, as to the continuity of symptoms.  Together, this evidence addresses the previously unestablished facts as to whether there is a present back (spine) disorder, and as to whether there an etiological nexus with service, as suggested by the Veteran to the extent of her report of a continuity of symptoms since service.  See 38 C.F.R. § 3.156.  This evidence raises a reasonable possibility of substantiating the claim.  Id.  

As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The reopened claim is further addressed in the remand below.


ORDER

New and material evidence has been received to reopen service connection for a back disability, to include of the cervical spine; the claim is reopened.  To this extent, the appeal is granted.


REMAND
 
In light of the Board's decision reopening the claim for service connection for a back disability to include of the cervical spine, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  For the reasons outlined below, a remand is also necessary for purposes of further development with respect to the underlying claim of service connection for a back disability to include of the cervical spine; as well as regarding the Veteran's claim of service connection for headaches.  

Notably, as enumerated in the decision above, the record shows that there is competent evidence of current chronic spine symptomatology involving the three segments of the spine, recently diagnosed as: (1) cervicalgia with radicular pain in the arms, increased pain with muscle spasm; C5-6 disc mild posterior bulging with mild indentation of thecal sac at that level; decreased neck pain; (2) thoracic backache; increased thoracic kyphosis; decreased pain and muscle spasm; (3) lumbosacral back pain with radicular pain to the left leg, better; MRI of the lumbar spine without contrast on March 26, 2007 shows L3-4 disc some degenerative changes and mild posterior bulging.  There is also competent evidence of a headache disorder.

Service treatment records show that during service the Veteran was seen for treatment multiple times for significant complaints regarding her back and neck, associated with multiple incidents of injuries including a fall and a motor vehicle accident.  These records included complaints and findings of stiff and painful neck beginning in 1982; increased tension of the trapezius and paravertebral muscles left side, lumbar 5-7 and T1-2; bruised left lumbar paraspinous region with tenderness.  Also, at the time of treatment in October 1984 for injury due to a motor vehicle accident, she reported complaints including of both neck pain and headaches.  There is also evidence of injuries to both shoulders in service, which may implicate consideration of the associated thoracic spine, given the connection between the shoulders and thoracic spine.  

These service treatment records include diagnoses/impressions including musculoskeletal neck pain; contusion (left lumbar paraspinous region); neck strain; arthritic joint pain; as well as impressions indicating a bilateral shoulder problem.

The report of medical history at the time of the Veteran's October 1984 expiration of term of service examination shows that the Veteran reported she had swollen or painful joints; arthritis or rheumatism or bursitis; and recurrent back pain.  On examination, however, there were no abnormal evaluations referable to the claimed back disability to include of the cervical spine.  

In a November 1984 statement, which is contained with the service treatment records, the Veteran reported that she had experienced pain in her shoulder, occasional numbness in her feet, and pain in her back and joints, for over two years, and which had worsened in the last seven months.  

There is evidence of a current chronic symptomatology of the spine, including the cervical, thoracic, and lumbosacral spine, and of headaches; however, the medical record evidence does not clearly show an etiological nexus of any current spine or headache disorder, with service or service-connected disability.  

Nevertheless, there is evidence indicating that these diagnosed disorders may be associated with incidents of service; including competent statements of the Veteran regarding a continuity of symptoms she is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence on nexus to decide the claims, a medical examination with pertinent opinion is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Important in this case, is the notion that-in addition to rules allowing for the grant of service connection for disability resulting directly from injury or disease in service, or for in-service aggravation of a pre-existing injury-service connection may also be granted on a secondary basis, for disability proximately due to or the result of a service-connected disability, to include aggravation of the nonservice-connected disorder by the service-connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Conceivably, a back disorder of one segment of the spine that resulted from injury/disease in service, could cause or aggravate a disorder of another segment of the spine, or cause or aggravate a headache disorder.  On examination this matter should be addressed in the opinions requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange to obtain any additional VA or private treatment records not on file for the Veteran pertaining to her back including the cervical, thoracic, and lumbosacral spine; and pertaining to headaches.

2.  The RO/AMC shall schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any cervical spine, thoracic spine, lumbosacral spine, and headaches disorders found to be present.  All studies deemed appropriate by the examiner should be performed, and all findings should be reported in detail.  The claims file should be made available to and reviewed by the examiner(s).

For any cervical spine, thoracic spine, lumbosacral spine, and/or headaches disorders found to be present, the examiner(s) should opine as to whether such disorder is at least as likely as not:



(1)  related to or had its onset during service; or 
(2) for any arthritis-became disabling to a compensable degree within one year of separation from active duty in November 1984; or
(3) caused or aggravated by a service-connected disability, to specifically include any spine segment disorder that the examiner finds to be likely related to or having onset during service.

In offering each of these respective opinions, the examiner(s) should specifically acknowledge and comment on any report of the Veteran of a continuity of pertinent symptoms since service.  A complete rationale for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


